Exhibit 10.4

CENTRAL VIRGINIA BANKSHARES, INC.

 

STOCK AWARD AGREEMENT

 

THIS AGREEMENT dated as of the ____ day of ___________, ____, but effective as
of ___________ ___, ____, between CENTRAL VIRGINIA BANKSHARES, INC., a Virginia
corporation (the “Company”), and ________________ (“Executive”), is made
pursuant and subject to the provisions of the Company’s 2006 Stock Incentive
Plan, as amended (the “Plan”). All terms used herein that are defined in the
Plan have the same meaning given them in the Plan.

 

WHEREAS, the Company has determined that it is in the best interest of the
Company to provide an incentive to Executive to acquire a proprietary interest
in the Company and, as a stockholder, to share in its success, thus creating an
added incentive for each Executive to counsel and consult effectively for the
Company and in the Company’s interest;

 

WHEREAS, the Company maintains the Plan;

 

WHEREAS, participation in the Plan is effected by an award of the Board of
Directors and the execution of this Stock Award Agreement (the “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants hereafter set forth and
for other good and valuable consideration, the parties hereby agree as follows:

 

1.          Award of Stock. Pursuant to the Plan, the Company, on [award date]
(the “Award Date”), granted Participant [number of shares] shares of Common
Stock (“Restricted Stock”), subject to the terms and conditions of the Plan and
subject further to the terms and conditions set forth herein.

 

2.           Restrictions. Except as provided in this Agreement, the Restricted
Stock is nontransferable and is subject to a substantial risk of forfeiture.

 

3.          Vesting. Participant’s interest in the shares of Restricted Stock
shall be transferable and nonforfeitable (“Vested”) as follows: _____ shares on
the _____ anniversary of the Award Date, another ______ of the shares of
Restricted Stock on the _______ anniversary of the Award Date and the remaining
of the shares of Restricted Stock on the ______ anniversary of the Award Date.
Any shares that have not been previously become Vested or forfeited, shall
become Vested as of the date of a Change in Control in accordance with Plan
section 8.04.

 

4.           Forfeiture. All shares of Restricted Stock that are not then Vested
shall be forfeited if Participant’s employment with the Company or an Affiliate
terminates prior to the date such shares have become Vested pursuant to
paragraph 3.

 

5.           Custody of Certificates. Custody of stock certificates evidencing
the Restricted Stock shall be retained by the Company so long as the Restricted
Stock is not Vested. The Company shall deliver to Participant the stock
certificates evidencing the Common Stock as soon as practicable after the
Restricted Stock becomes Vested.

 

 


--------------------------------------------------------------------------------



 

 

6.           Stock Power. Participant shall deliver to the company a stock
power, endorsed in blank, with respect to the Restricted Stock. The Company
shall use the stock power to cancel any shares of Restricted Stock that do not
become Vested. The Company shall return the stock power to Participant with
respect to any shares of Restricted Stock that become Vested.

 

7.           Shareholder Rights. Participant will have the right to receive
dividends on and to vote the Restricted Stock.

 

8.           Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof or the Plan may entitle Participant to
a fractional share, such fraction shall be disregarded.

 

9.          No Right to Continued Employment. This Agreement does not confer
upon Participant any right with respect to continuance of employment by the
Company, nor shall it interfere in any way with the right of the Company to
terminate Participant’s employment at any time.

 

10.        Change in Capital Structure. In accordance with the terms of the
Plan, the terms of this award shall be adjusted as the Committee determines is
equitably required in the event the Company effects one or more stock dividends,
stock split-ups, subdivisions or consolidations of shares or other similar
changes in capitalization.

 

11.        Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

 

12.        Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the date of grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All reference herein to the Plan shall mean
the Plan as in effect on the Award Date.

 

13.        Participant Bound by Plan. Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.

 

14.        Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.

 

2

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf, and the Participant has affixed his signature hereto.

 

CENTRAL VIRGINIA BANKSHARES, INC.

 

By                                                         

 

                                                               

(Printed Name)

 

 

PARTICIPANT

 

__                                                            

 

                                                               

(Printed Name)

 

 

 

 

 

 

 

 

 

3

 

 

 